 



Exhibit 10.13
Amendment No. 1 to Master Lease and Sublease Agreement
     This Amendment No. 1 to Master Lease and Sublease Agreement (this
“Amendment”), effective as of December 30, 2005, is by and between Ark Land
Company, a Delaware corporation (“Ark Land”), Ark Land LT, Inc., a Delaware
corporation (together with Ark, the “Land Companies”), Thunder Basin Coal
Company, L.L.C., a Delaware limited liability company (“TBCC”), and Triton Coal
Company, LLC, a Delaware limited liability company (“Triton” and, together with
TBCC, the “Operating Companies”).
Recitals
     A. The Land Companies and the Operating Companies are party to that certain
Master Lease and Sublease Agreement, dated effective as of April 1, 2005 (the
“Master Lease”).
     B. Pursuant to a School Creek Master Agreement, dated as of December 30,
2005, between West Roundup Resources, Inc., a Delaware corporation (“WRRI”),
TBCC, Ark Land, Triton and Western Energy Resources, Inc., a Delaware
corporation, WRRI and Ark Land agreed to exchange certain coal reserves
specified therein.
     C. The Land Companies and the Operating Companies desire to amend the
Master Lease to reflect the reserve exchange referenced above.
Agreements
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
     1. Schedule A and Exhibit A to the Master Lease are hereby deleted in their
entirety and replaced with Schedule A and Exhibit A hereto, respectively.
     2. The parties hereby ratify, adopt and confirm the Master Lease as amended
hereby and acknowledge that the Master Lease is valid and in full force and
effect.
     3. Except as expressly provided herein, this Amendment shall not, nor shall
it be construed to, amend, modify or waive any provision of the Master Lease.
     4. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed effective as of the date first set forth above.

                  Land Companies:       Ark Land Company    
 
               
 
      By:   /s/ Douglas M. Downing    
 
               
 
          Douglas M. Downing    
 
          Vice President    
 
                        Ark Land LT, Inc.    
 
               
 
      By:   /s/ Douglas M. Downing    
 
               
 
          Douglas M. Downing    
 
          Vice President    
 
                Operating Companies:       Thunder Basin Coal Company, L.L.C    
 
               
 
      By:   /s/ Kenneth Cochran    
 
               
 
          Kenneth Cochran    
 
          President and General Manager    
 
                        Triton Coal Company, LLC    
 
               
 
      By:   /s/ Paul A. Lang    
 
               
 
          Paul A. Lang    
 
          President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
1ST AMENDMENT TO MASTER AGREEMENT
Coal Leases
Part 1: Thundercloud Reserves

                                          Property                          
Base     Control                           Lessor Lease   No.   Date   Base
Lessor   Original Lessee   Current Lessee   Lease Lands       Royalty  
Federal Coal Lease
  BT-120   1/1/99   United States   Ark Land Company   Ark Land   T43N, R70W,
6th PM     12.5 %
WYW-136458
          of America       Company   Section 4:   W/2 of Lots 8,        
 
                          9, 16 and 17;        
 
                      Section 5:   Lots 5-20;        
 
                      Section 6:   Lots 8-23;        
 
                      Section 7:   Lots 5-7, N/2 of Lot 8, Lots 9-12, N/2 and
SE/4 of Lot 13, NE/4 of Lot 19;        
 
                      Section 8:   Lots 1-16;        
 
                      Section 9:   W/2 of Lots 4, 5 and 12, Lots 13-14.        
 
                                   
 
                      T43N, R71W, 6th PM          
 
                      Section 1:   Lots 5-15, N/2 of Lot 16, Lots 17-19,
SE/4NE/4;        
 
                      Section 12:   Lots 1, NE/4 of Lot 2.        

A-1



--------------------------------------------------------------------------------



 



Part 1: Thundercloud Reserves

                                      Property                       Base    
Control                       Lessor Lease   No.   Date   Base Lessor   Original
Lessee   Current Lessee   Lease Lands   Royalty  
Federal Coal
Lease
WYW-149156
  BT-133       Jacobs Land &
Livestock Company
(Sublessor)       Ark Land Company
(Sublessee)   T43N, R70W, 6th PM
That part of the east half of lots 8, 9, 16 and 17 of Section 4, which is west
of a line running north-south along Wyoming State Plane (East Zone, NAD 1927)
coordinate E470, 536.83, with an area of 15.07 acres more or less, and;     12.5
%
 
                                 
Federal Coal
Lease
WYW-148123
  BT-133       Jacobs Ranch Coal
Company (Sublessor)       Ark Land Company
(Sublessee)   That part of the east half of lots 4, 5 & 12 of Section 9, which
is west of a line running north-south along Wyoming State Plane (East Zone, NAD
1927) coordinate E470, 536. 83, with an area of 14.14 acres more or less.    
12.5 %

A-2



--------------------------------------------------------------------------------



 



Part 2: Little Thunder Creek Reserves

                                          Property                          
Base     Control                           Lessor Lease   No.   Date   Base
Lessor   Original Lessee   Current Lessee   Lease Lands   Royalty  
Federal Coal
  BT-270   3/1/05   United States   Ark Land LT,   Ark Land LT,   T44N, R71W, 6
th PM   12.5 %
Lease
          of America   Inc.   Inc.   Section 35:   Lots 1-16    
WYW-
                      T43N, R71W, 6th PM        
150318
                      Section 1:   S/2 of Lot 16;        
 
                      Section 2:   Lots 5-20;        
 
                      Section 11:   Lots 1-16;        
 
                      Section 12:   W/2 and SE/4        
 
                          of Lot 2, Lots 3-16;        
 
                      Section 13:   Lots 1-16;        
 
                      Section 14:   NW/4NW/4,        
 
                          Lots 1-15;        
 
                      Section 24:   Lots 1-16;        
 
                      Section 25:   Lots 1-16.        

A-3



--------------------------------------------------------------------------------



 



Part 3: Triton Reserves

                                      Property                           Base  
  Control                           Lessor Lease   No.   Date   Base Lessor  
Original Lessee   Current Lessee   Lease Lands   Royalty  
Federal Coal
  BT-248   12/1/66   United States of       Ark Land   T42N, R70W,6th PM   12.5%
Lease W-71692
          America       Company   Section 2:   Lots 17, 18;    
 
                      Section 3:   Lots 17-20;    
 
                      Section 10:   Lots 1-4; 6-9;    
 
                      Section 11:   Lots 1-4, and 8;    
 
                      Section 14:   Lots 1,2,6,7,    
 
                          and 8,      
Federal Coal
  BT-249   1/1/98   United States of   Triton Coal   Ark Land   T42N, R70W, 6th
PM   12.5%
Lease WYW-127221
          America   Company, LLC   Company   Section 4:   Lots 5-16, 19 and 20;
   
 
                      Section 5:   Lots 5-16.    
 
                      Section 32:   Lots 9-16;    
 
                      Section 33:   Lots 11-14      
Fee Coal Leases
  BT-250-1,   Counterpart   William E. Reno et   Peabody Coal   Ark Land   T42N,
R70W, 6thPM    
 
  2,3,4   Leases   ux; Dorothy M.   Company   Company   Section 11:   W/2NE/4.  
 
 
      (William -   Reno, Burton K.                    
 
      12/20/79)   Reno, Jr. et ux, and                    
 
     
(Dorthy,
Burton and
Nancy
12/27/79)                        
 
                               
 
                               
 
                               
 
                               

A-4



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
1ST AMENDMENT TO MASTER AGREEMENT
Surface Lands

              Owner   Property Control No.   Lands      
Ark Land
  BT-160   T43N, R71W, 6th PM    
Company
      Section 2:   E/2, LESS and EXCEPTING THEREFROM the railroad right of
 
          way (See Deed recorded in Book 370/Page 381, Campbell
 
          County, Wyoming):
 
      Section 14:   W/2, LESS and EXCEPTING THEREFROM the railroad right of way
(See Deed recorded in Book 435/Page 434, Campbell County, Wyoming);
 
      Section 15:   E/2.
 
           
 
      T44N, R71W, 6th PM    
 
      Section 25:   SW/4.
 
      Section 35:   All, LESS and EXCEPTING THEREFROM the railroad
 
          right of way (See Deed recorded in Book 370/Page 381,
 
          Campbell County, Wyoming).  
Ark Land
  BT-187   T43N, R71W, 6th PM    
Company
      Section 11:   Lots 1, 2, 7, 8, 9, 10, 15 & 16 (fka E/2).  
Ark Land
  BT-143   T43N, R71W, 6th PM    
Company
      Section 1:   Lots 5, 6, 7, 8, 9, 10, 11, SE/4NE/4, Lots 14, 15, 16,
 
          17 (fka N/2, SW/4), LESS and EXCEPTING THEREFROM the
 
          railroad right of way (See Deed recorded in Book
 
          366/Page 299, Campbell County, Wyoming);
 
      Section 12:   Lots 3, 4, 5, 6 (fka NW/4), LESS and EXCEPTING THEREFROM the
railroad right of way (See Deed recorded in Book 370/Page 396, Campbell County,
Wyoming).  
Ark Land
  BT-271   T43N, R71W, 6th PM    
Company
      Section 3:   ALL;
 
           
 
      Section 10:   W/2;  
Ark Land
  BT-271   T44N, R71W, 6th PM
Company
      Section 34:   Lot 9, 10, 15 and 16 (fka SE/4) 

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
TO
1ST AMENDMENT TO MASTER AGREEMENT
Prior Lease Agreements

                              Property                     Agreement   Control
No.   Date   Lessor   Lessee   Lands    
Amended and Restated
  BT-121-1   1/18/02   Arch Western   Thunder Basin Coal   T44N, R71W, 6th PM
Lease and Sublease
          Resources, LLC   Company, L.L.C.   Section 36: All.
(State Lease)
                   
 
                       
Amended and Restated Lease and Sublease
  BT-121   1/18/02   Ark Land Company   Thunder Basin Coal Company, L.L.C.  
WYW-136458 (Federal Leases)                               T43N, R70W, 6th PM
 
                  Section 4:   W/2 of Lots 8, 9, 16 and 17;
 
                  Section 5:   Lots 5-20;
 
                  Section 6:   Lots 8-23;
 
                  Section 7:   Lots 5-7, N/2 of Lot 8, Lots 9-12, N/2 and SE/4
of Lot 13, NE/4 of Lot 19;
 
                  Section 8:   Lots 1-16;
 
                  Section 9:   W/2 of Lots 4, 5 and 12, Lots 13-14.
 
                                            T43N, R71W, 6th PM  
 
                  Section 1:   Lots 5-15, N/2 of Lot 16, Lots 17-19, SE/4NE/4;
 
                  Section 12:   Lots 1, NE/4 of Lot 2.
 
                                            WYW-148123
 
                       
 
                                            T43N, R70W, 6th PM                  
    That part of the east half of lots

C-1

 



--------------------------------------------------------------------------------



 



                              Property                     Agreement   Control
No.   Date   Lessor   Lessee   Lands                         8, 9, 16 and 17 of
Section 4, which is west of a line running north-south along Wyoming State Plane
(East Zone, NAD 1927) coordinate E470, 536.83, with an area of 15.07 acres more
or less, and;
 
                                            That part of the east half of lots
4, 5 & 12 of Section 9, which is west of a line running north- south along
Wyoming State Plane (East Zone, NAD 1927) coordinate E470, 536.83, with an area
of 14.14 acres more or less.
 
                        Sublease   BT-268   8/20/03, as
amended   Ark Land Company   Thunder Basin Coal Company, L.L.C. and Triton Coal
Company, LLC   W-71692
                  T42N, R70W, 6th PM
 
                  Section 2:   Lots 17, 18;
 
                  Section 3:   Lots 17-20;
 
                  Section 9:   Lots 9, 10, 15, 16;
 
                  Section 10:   Lots 1-16;
 
                  Section 11:   Lots 1-4, 8, 9, SW/4 of Lot 10;
 
                  Section 14:   Lots 1-8;
 
                  Section 15:   Lots 1-8.
 
                                            WYW-127221
 
                                            T42N, R70W, 6th PM
 
                  Section4:   Lots 5-16, 19 and 20;
 
                  Section 5:   Lots 5-16.
 
                                            T43N, R70W, 6th PM  
 
                  Section 32:   Lots 9-16;
 
                  Section 33:   Lots 11-14.
 
                       
 
                  Reno    
 
                                            T42N, R70W, 6th PM
 
                  Section 11:   W/2NE/4

C-2

 